DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0023287 (hereafter Nishida).
Regarding claim 1, Nishida, as shown in figures 5-11, discloses a circuit board, comprising: 
a circuit board body (140B) having an inner layer surface serving as a ground surface (on surfaces of layers 10-20); and 
a strip-shaped ground circuit (11a, 23a7) arranged in the circuit board body along edges of the ground surface, wherein the strip-shaped ground circuit occupies at most 50% of an area of the ground surface.
	Regarding claim 2, Nishida discloses the circuit board of claim 1, wherein the strip-shaped ground circuit includes at least one annular body (11a and 23a has annular body).

Claim(s) 1-3, 5-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0201074 (hereafter Harper).
Regarding claim 1, Harper, as shown in figures 1-12, discloses a circuit board, comprising: 
a circuit board body (20; fig.4) having an inner layer surface serving as a ground surface (at end section 22; see fig.4); and 
a strip-shaped ground circuit (conductive track 24 on surface of board 20 at the edge portion 22, fig.4) arranged in the circuit board body along edges of the ground surface, wherein the strip-shaped ground circuit occupies at most 50% of an area of the ground surface.
	Regarding claim 2, Harper discloses the circuit board of claim 1, wherein the strip-shaped ground circuit includes at least one annular body (conductive track 24 has a rectangular ring shape).
	Regarding claim 3, Harper discloses the circuit board of claim 2, wherein the annular body has a gap (at points 25 and 26).
	
	Regarding claim 5, Harper discloses an electronic device, comprising: the circuit board of claim 1, wherein an outer surface of the circuit board is served as a mounting surface; and an antenna module (the radiating structure on substrate 23 disposed on the edge section 22) disposed on the mounting surface of the circuit board body and electrically connected to the strip-shaped ground circuit (at ground point 25), wherein the antenna module is configured to receive and transmit radiation signals.
	Regarding claim 6, Harper discloses the electronic device of claim 5, wherein the strip-shaped ground circuit includes at least one annular body (rectangular ring shape).
	Regarding claim 7, Harper discloses the electronic device of claim 6, wherein the annular body has a gap (at least between points 25 and 26).
	Regarding claim 9, Harper discloses the electronic device of claim 7, wherein the antenna module and the gap are located at different locations of the circuit board (see fig.4, 2 gaps are shown).
	Regarding claim 10, Harper discloses the electronic device of claim 5, wherein the mounting surface is in a polygon form, and the antenna module is located at a corner of the mounting surface (considering the end section of PCB 20 as the corner of the PCB 20 which has 2 end corners).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harper.
Regarding claims 4 and 8, Harper discloses the circuit board of claim 3, wherein the ground surface is in a polygon form, except the gap is located at a corner of the ground surface.
It would have been obvious to one having ordinary skill in the art before the effect filling date of the invention was made to have the gap is located at a corner of the ground surface, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/           Primary Examiner, Art Unit 2847